Citation Nr: 1024449	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-07 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1987 to March 
1990.


This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Reviewing the evidence of record, the service treatment 
records show that in June 1988 the Veteran complained of left 
shoulder pain when moving and carrying heavy objects at work.  
He was put on a limited-duty physical profile for a week, 
with no lifting of more than 45 pounds.  In addition, he was 
to avoid painful activities and was not to lift his arms over 
his head.  At treatment the following week, he was diagnosed 
with left shoulder tendonitis, and was to continue taking 
Motrin and remain on a profile for another week. 

In March 1989 the Veteran reported trauma to the right 
shoulder.  He complained of pain with no crepitus, and was 
diagnosed with a right shoulder strain.  He was put on a 
profile that prevented him from lifting, pushing, or pulling 
for approximately a week.  In July 1989 he was put on a 
profile which stated he was qualified as a military driver 
except for the operation of heavy equipment.

The post-service treatment records show that the Veteran had 
private chiropractic treatment with M.J.C., D.C., P.A.  Dr. C 
reviewed the Veteran's records in September 2008 and noted 
that there was no record of injuries or trauma to the his 
shoulder after military service.  She opined that the 
Veteran's chronic bilateral shoulder dysfunction and pain 
were more likely than not related to his military duty and 
training.  

Regarding the duty to assist, the RO did not afford the 
Veteran a VA examination for his shoulders.  In this regard, 
the duty to assist requires that in deciding whether a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  

With respect to the third factor above, the U.S. Court of 
Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the present case, Dr. C opined in September 2008 that 
there is a connection between the Veteran's military service 
and his shoulder disorders.  This is competent evidence of 
whether there is a causal connection related to the Veteran's 
active service.  The evidence is not sufficient to resolve 
the claim on appeal, however, because Dr. C's opinion does 
not contain the requisite detail, to include discussion of 
in-service problems and a rationale for the positive nexus 
statement, to permit reliance upon it in deciding this case.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Therefore, 
the Board concludes that the evidence of record triggers the 
necessity of examination under 38 C.F.R. § 3.159(c) and 
McLendon.  

Accordingly, the case is REMANDED for the following action:

1.   Request that the Veteran provide sufficient 
information, and, if necessary, authorization, to 
enable the RO to obtain any additional evidence, 
not already of record, which pertains to the 
claim for service connection for a right shoulder 
disorder and residuals of a left shoulder injury.  
Invite the Veteran to submit all pertinent 
evidence in his possession, and explain the types 
of evidence that it is his ultimate 
responsibility to submit.

2.  After all available records and/or responses 
from each contacted entity have been associated 
with the claims file, or the time period for the 
Veteran's response has expired, the RO should 
arrange for the Veteran to undergo VA examination 
to evaluate his shoulders.  The claims file, to 
include a complete copy of this Remand, must be 
made available to the examiner, and the report of 
the examination should include discussion of the 
Veteran's documented medical history and 
contentions regarding his right shoulder disorder 
and residuals of a left shoulder injury.

a.  All appropriate tests and studies and/or 
consultation(s) should be accomplished (with 
all findings made available to the examiner 
prior to the completion of his or her 
report), and all clinical findings should be 
reported in detail.

b.  The examiner should diagnose the current 
disability in each of the Veteran's 
shoulders.

c.  As to each shoulder disability so 
diagnosed, the examiner should then 
specifically state whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that such current 
disorder is causally related to any in-
service event, injury, or treatment, or 
whether such a relationship to service is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

d.  Note:  As used above, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.  If 
the examiner cannot answer any question in 
the case without resorting to unsupported 
speculation, the examiner should so state, 
and explain why that is so.

3.  Thereafter, the RO should readjudicate the 
Veteran's claims for service connection for his 
claimed shoulder disorders.  If any benefits 
sought on appeal remain denied, the Veteran and 
his representative should be provided with a 
Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court 
of Appeals for Veterans Claims.  This remand is in the nature 
of a preliminary order and does not constitute a final decision 
of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

